t c memo united_states tax_court george r and donelle c hawthorne petitioners v commissioner of internal revenue respondent docket nos filed date george r and donelle c hawthorne pro sese katherine holmes ankeny and j robert cuatto for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in petitioners’ federal_income_tax tax_year deficiency dollar_figure big_number big_number the issues remaining for decision are - - did petitioners erroneously include in dividend income in their tax returns returns for and cash distribu- tions cash distributions received during those years on certain stock we hold that they did not except to the extent stated herein did petitioners erroneously include in dividend income in their returns for and dividends in stock received during those years under dividend reinvestment programs we hold that they did not a should respondent's determination with respect to certain interest_income reported by petitioners in schedule c of their return for be sustained we hold that it should bob should respondent's determinations with respect to the expenses claimed by petitioners in schedules c of their returns for and be sustained we hold that they should findings_of_fact some of the facts have been stipulated and are so found petitioners resided in santa fe new mexico at the time the petition was filed petitioners filed joint returns for and unless otherwise indicated or needed for clarity our findings_of_fact and opinion pertain to and the years at issue - cash distributions on certain stock cash distributions from gulf states utilities company during petitioner george r hawthorne mr hawthorne owned shares of two classes of preferred_stock of gulf states utilities company gulf states during gulf states which had not paid any dividends to its preferred stockholders since date paid mr hawthorne dollar_figure with respect to the shares of one of the classes of gulf states preferred_stock that he owned and dollar_figure with respect to the shares of the other class of gulf states preferred_stock that he owned ora total of dollar_figure gulf states reported the total amount that it paid to mr hawthorne as ordinary dividends in form 1099-div for in their return petitioners included the amount reported in that form as dividend income a letter dated date from entergy corporation entergy to fellow stockholder stated in pertinent part entergy corporation and gulf states utilities company entered into a definitive agreement on date providing for the combination of the two companies xk kek under the terms of the agreement entergy and gsu will form a new holding_company that will acquire all of the common_stock of entergy and gsu the new holding_company which will be renamed entergy will own all of the common_stock of gsu completion of the transaction is subject_to among other things the approval of the common stockholders of entergy and gsu and the receipt of all required governmental and regulatory approvals in the transaction gsu common stockholders can elect to receive dollar_figure in either cash or shares of common_stock of the new holding_company for each share of gsu common_stock the maximum amount of cash to be paid to gsu - - common stockholders is dollar_figure million and the agreement provides for the proration of cash in the event that gsu stockholders elect in the aggregate to receive more cash than the dollar_figure million bach of the shares of gsu preferred_stock outstanding at closing will continue as outstanding_stock of gsu bach share of entergy common_stock will be converted into the right to receive one share of new holding_company common_stock cash distributions from centerior energy corporation and portland general corporation during mr hawthorne owned shares of common_stock of centerior energy corporation centerior energy during that year centerior energy paid mr hawthorne dollar_figure with respect to those shares dollar_figure of which it reported as ordinary divi- dends in form 1099-div corrected for and dollar_figure of which it reported in that form as nontaxable distributions mr hawthorne received form 1099-div corrected for after peti- tioners filed their return during mr hawthorne owned shares of common_stock of portland general corporation portland general during that year portland general paid mr hawthorne dollar_figure with respect to those shares all of which it reported as non-taxable distribu- tions in a corrected copy of form 1099-div for petitioners reported as dividend income in their return the entire respective amounts of dollar_figure and dollar_figure that mr haw- thorne received from centerior energy and portland general during - dividends in stock under dividend reinvestment programs prior to the years at issue petitioners enrolled in the respective dividend reinvestment programs of various companies in which they owned shares of stock pursuant to those programs petitioners elected to receive dividends on those shares in stock rather than in cash pursuant to those elections peti- tioners received dividends in the amounts of dollar_figure dollar_figure and dollar_figure during and respec-- tively that were paid in stock they reported those respective amounts as dividend income in their returns for those years schedule c income and expenses claimed by petitioners schedule c income claimed by petitioners around mr hawthorne sold a motel and reported no gain from that sale pursuant to the terms of the real_estate con- tract relating to that sale mr hawthorne received dollar_figure in interest_income during petitioners reported that income in schedule c of their return petitioners did not report any other income in that schedule c or in the schedules c of their and returns schedule c expenses claimed by petitioners mr hawthorne owned one or more real properties properties in different locations throughout the united_states including cape coral florida pagosa springs colorado and elephant butte santa fe and albuguerque new mexico mr hawthorne and petitioner donelle c hawthorne ms hawthorne owned one prop- erty in cape coral florida as community_property at least -- - certain of the locations in which the properties were located were vacation areas mr hawthorne also owned certain mineral rights in property located in ohio during the years at issue mr hawthorne did not sell any of the properties or advertise any of them for sale throughout those years and thereafter to the time of the trial in this case mr hawthorne had not decided what he wanted to do with any of the properties e g use as a vacation home give away to family members retain or sell although he preferred to give the properties away to family members rather than pay tax on any gains that he would realize if he sold or otherwise_disposed_of them although mr hawthorne had not decided what he wanted to do with any of the properties he performed a variety of services under the name hawthorne enterprises with respect to certain of those properties for which he was not compensated those services included with respect to certain property in florida surveying the land and performing routine planning with local_government and with contractors with respect to certain property in colorado installing a gas line and surveying the land for a sewer line and a driveway and with respect to certain property in new mexico installing a septic tank sewer lines electrical wiring balconies garage doors and a shingled roof and building a fence and a driveway mr hawthorne also rented a warehouse in which he stored building materials used by hawthorne enterprises in order to pay for the activities that - he conducted under the name hawthorne enterprises mr hawthorne deposited dollar_figure every other month into a checking account in the name of hawthorne enterprises petitioners claimed in schedules c of their returns for and expenses that mr hawthorne incurred under the name hawthorne enterprises totaling dollar_figure dollar_figure and dollar_figure respectively included in the expenses claimed in schedule c for were dollar_figure for legal and professional services dollar_figure for taxes and licenses and dollar_figure for depreciation included in the expenses claimed in schedules c for and were dollar_figure and dollar_figure respectively for taxes and licenses and dollar_figure for depreciation in schedules e of their and returns petitioners reported rental income and various expenses with respect to certain real properties listed in those schedules including dollar_figure claimed in schedule e of their return for legal and other professional fees with respect to property identified as princeton s e albg notices of deficiency in the notice_of_deficiency notice issued to petitioners for respondent inter alia disallowed all of the expenses that petitioners claimed in schedule c of their return for that year because respondent determined that those expenses were not incurred in the operation of a trade_or_business however respondent allowed petitioners to include those disallowed schedule c expenses as schedule a deductions subject_to appropri- - - ate adjustments for the 2-percent adjusted_gross_income limita- tion for miscellaneous deductions under sec_67 and the percent adjusted_gross_income limitation under sec_68 respondent also determined inter alia in the notice for that certain interest_income that mr hawthorne received during that year and reported in schedule c of petitioners' return is schedule b interest_income for that year in the notice issued to petitioners for and respondent inter alia disallowed all of the expenses that petitioners claimed in schedules c of their returns for those years because petitioners did not establish that those expenses were ordinary and necessary expenses_incurred in the ordinary course of business respondent did not allow petitioners to include any of those disallowed schedule c expenses as schedule a deductions for and opinion petitioners bear the burden_of_proof on the issues pre- sented rule a 290_us_111 petitioners attempted to satisfy their burden_of_proof through testimonial and documentary_evidence except for ex- tremely limited testimony from ms hawthorne mr hawthorne was all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent conceded at trial that dollar_figure of real_estate_taxes that petitioners claimed in schedule c of their return and that respondent allowed in schedule a are not subject_to the 2-percent adjusted_gross_income limitation for miscellaneous deductions under sec_67 --- - the only witness we found mr hawthorne's testimony to be general conclusory and or vague in certain material respects before turning to the various issues presented we note that we have considered all of petitioners' arguments that are not discussed herein and find them to be without merit cash distributions on certain stock petitioners reported as dividend income in their return for all cash distributions that mr hawthorne received from gulf states during that year and in their return for all cash distributions that he received from centerior energy and from portland general during that year with respect to the cash distributions that mr hawthorne received during from gulf states petitioners contend that those distributions are liqui- dating distributions and not dividends with respect to dollar_figure of the cash distributions totaling dollar_figure that mr hawthorne received from centerior energy and all of the cash distributions that he received from portland general during petitioners contend that those distributions do not constitute dividend or any other kind of income that is because according to peti- tioners the respective payors of those cash distributions reported them in corrected forms 1099-div as nontaxable distribu- tions turning first to the cash distributions that mr hawthorne received from gulf states during on the shares of preferred_stock that he owned in that company the record establishes that gulf states reported those distributions in form 1099-div as -- - dividends to support their position that those distributions are liguidating distributions and not dividends and that that form 1s wrong petitioners rely principally on a letter to stockholders from entergy dated date that letter describes an agreement between entergy and gulf states to form a holding_company that would acquire all of the outstanding common_stock of entergy and gulf states and that would own all of the common_stock of gulf states after the closing of the transaction the letter in question stated in pertinent part each of the share of gsu gulf states preferred_stock outstanding at closing will continue as outstanding_stock of gsu thus the preferred stockholders of gulf states including mr hawthorne remained as such after the transaction described in that letter was closed and were unaffected thereby on the present record we find that petitioners have failed to show that the cash distributions that mr hawthorne received during from gulf states are not dividends turning now to the respective cash distributions at issue that mr hawthorne received during from centerior energy and from portland general which petitioners reported as dividend income in their return and which they now claim are not taxable respondent does not dispute on brief that those distri- butions do not constitute dividend income however respondent disputes petitioners' position that those distributions are not taxable according to respondent the respective cash distribu- tions at issue from centerior energy and from portland general constitute gains from the sale_or_exchange of property under sec_301 a because petitioners have failed to establish the respective bases that mr hawthorne had in the shares of common_stock which he owned in centerior energy and in portland general consequently according to respondent there is no basis in any of those shares against which to apply the respec-- tive cash distributions at issue that he received from those companies pursuant to sec_301 we agree with respon- dent ’ petitioners have not introduced any evidence regarding mr hawthorne's respective bases in the shares of common_stock of centerior energy and of portland general which he owned and with respect to which those companies made cash distributions to him during on the record before us we find that petitioners have failed to satisfy their burden of establishing that dollar_figure of the cash distributions totaling dollar_figure that mr hawthorne received from centerior energy and all of the cash distributions that he received from portland general during are not includible in petitioners' income for on that record we we note that the corrected copy of form 1099-div which portland general sent to mr hawthorne explained the tax treatment of amounts that were identified in that form as non- taxable_distributions as follows this part of the distribution is nontaxable because it is a return of your cost or other basis you must reduce your cost or other basis by this amount for figuring gain_or_loss when you sell your stock but if you get back all your cost or other basis you must report future nontaxable distributions as capital_gains even though this form shows them as nontaxable xk k -- sustain respondent's position on brief that those distributions are gains from the sale_or_exchange of property sec_301 and a dividends in stock under dividend reinvestment programs prior to the years at issue petitioners enrolled in the respective dividend reinvestment programs of various companies in which they owned shares of stock pursuant to those programs petitioners elected to receive dividends on those shares in stock rather than in cash pursuant to those elections peti- tioners received dividends in the amounts of dollar_figure dollar_figure and dollar_figure during and respec-- tively that were paid in stock they reported those respective amounts as dividend income in their returns for those years petitioners now claim that their return positions for the years at issue were wrong and that those dividends in stock are not includible in their income for those years respondent dis- agrees where dividends from a corporation are payable at the election of a stockholder in stock or property the distribution of such dividends will be treated as a distribution_of_property to which sec_301 applies sec_305 on the record before us we find that the dividends in stock that petitioners received under dividend reinvestment programs constitute dividend income as reported in their returns for the years at issue id schedule c income and expenses claimed by petitioners schedule c income claimed by petitioners around mr hawthorne sold a motel and reported no gain from that sale pursuant to the terms of the real_estate con- tract relating to that sale mr hawthorne received dollar_figure in interest_income during which petitioners reported in schedule c of their return respondent determined in the notice that that interest_income is schedule b interest_income for petitioners contend that that determination is wrong on the record before us we find that petitioners have failed to show that the interest_income in question was attribut- able to the carrying on of a trade_or_business at the time around when mr hawthorne sold the motel or at any other time accordingly we sustain respondent's determination in the notice that that interest_income for is schedule b interest_income schedule c expenses claimed by petitioners in schedules c of their and returns petitioners claimed expenses totaling dollar_figure dollar_figure and dollar_figure respectively included in the expenses claimed in schedules c for were dollar_figure for legal and professional services dollar_figure for taxes and licenses and dollar_figure for depreciation included in the expenses claimed in schedules c for and were dollar_figure and dollar_figure respectively for taxes and licenses and dollar_figure for depreciation in the notice for respondent disallowed all of the expenses that petitioners claimed in schedule c of their return for that year because respondent determined that those expenses were not incurred_in_a_trade_or_business however respondent allowed petitioners to include those expenses as schedule a deductions subject_to the 2-percent adjusted_gross_income limita-- tion for miscellaneous deductions under sec_67 and the percent adjusted_gross_income limitation under sec_68 in the notice for and respondent disallowed all the expenses that petitioners claimed in schedules c of their returns for those years because petitioners did not establish that those expenses were ordinary and necessary expenses_incurred in the ordinary course of business in that notice respondent did not allow petitioners to include any of those disallowed expenses as schedule a deductions petitioners contend that respondent improperly disallowed the schedule c expenses that they claimed for the years at issue petitioners also assert that they are entitled for to additional expenses of dollar_figure and dollar_figure for legal fees and engineering fees respectively that they did not claim in schedule c of their return for that year respondent disagrees deductions are strictly a matter of legislative grace and petitioners bear the burden of proving that they are entitled to the deductions claimed 503_us_79 sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year see supra note for respondent's concession regarding the real_estate_taxes of dollar_figure that petitioners claimed in schedule c of their return -- - in carrying_on_a_trade_or_business an activity qualifies as a trade_or_business if the taxpayer's primary purpose for engaging in the activity is for income or profit and the activity is performed with continuity and regularity 480_us_23 a hobby does not gualify as a business id determining whether a taxpayer's activities rise to the level which constitutes carrying on a business requires an examination of the facts in each case 312_us_212 in determining the nature of a taxpayer's activities with respect to real_property courts consider the following factors the nature and purpose of the acquisition of the prop- erty and the duration of the ownership the continuity of sales or sales-related activity over a period of time the volume and frequency of sales the extent to which the taxpayer or his agents have engaged in sales activities by developing or improving the property soliciting customers and advertising and the substan- tiality of sales when compared to other sources of taxpayer's income 91_tc_660 although during the years at issue mr hawthorne performed a variety of services relating to certain of the properties for which he was not compensated he did not sell or advertise for sale any of those properties during those years indeed mr hawthorne had not decided throughout the years at issue and thereafter to the time of the trial in this case what he wanted to do with the properties in question although he preferred to give them away to family members rather than pay tax on any gains that he would realize if he sold or otherwise_disposed_of them on the record before us we find that petitioners have -- - failed to show that mr hawthorne was engaged during the years at issue in carrying_on_a_trade_or_business with respect to the properties in question within the meaning of sec_162 and that the claimed expenses are ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business within the meaning of that section consequently we sustain respondent's determinations disallowing the deductions that petitioners claimed in schedules c of their returns for the years at issue and reject their position that they are entitled to additional schedule c deductions for for legal and engineering fees ’ consistent with respondent's concession at trial with respect to the real_estate_taxes claimed by petitioners in schedule c of their return see supra note respondent concedes on brief that if the court were to find that the expenses claimed by petitioners in schedules c of their returns for and are not deductible under sec_162 the expenses that they claimed in those schedules for taxes and licenses which consisted of real_estate_taxes would be deductible as itemized schedule a deductions that are not subject_to the 2-percent adjusted_gross_income limitation for miscellaneous deductions under sec_67 ’ even if petitioners had established that they are otherwise entitled under sec_162 to the claimed schedules c expenses for the years at issue they have not established on the record before us that those expenses are currently deductible see sec_1_446-1 a income_tax regs with respect to the additional legal and engineering fees that petitioners are claiming for even if petitioners had shown that they are entitled under sec_162 to those fees as schedule c expenses we find on the instant record that petitioners have failed to prove that they did not already claim those fees in schedule c or schedule e of their return with respect to the depreciation that petitioners claimed in schedules c of their returns for and even if petitioners had established that the properties were used in a trade_or_business or that they were held_for_the_production_of_income which we find below they have not we find on the present record that petitioners have not established their continued - petitioners contend in the alternative that if the court were to sustain respondent's determinations disallowing the expenses that they claimed in schedules c of their and returns they should be allowed to deduct those expenses as schedules a deductions for those years respondent disagrees except for the real_estate_taxes conceded by respondent see supra note sec_212 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income whether property is held_for_the_production_of_income is a question of fact to be determined from all the facts and circumstances sec_1_212-1 income_tax regs in order to be entitled to a deduction under sec_212 the taxpayer must have a bona_fide profit-making motive in holding the property in question 56_tc_388 affd in part and remanded 478_f2d_1160 8th cir and affd sub nom 478_f2d_731 8th cir we have found that throughout the years at issue and there- after to the time of the trial in this case mr hawthorne had not decided what to do with the properties on the present record continued respective bases in the properties and have not shown how any such bases are to be allocated between nondepreciable land and depreciable buildings consequently they are not entitled under sec_167 to depreciation_deductions with respect to the properties for and -- - we find that petitioners did not prove that during the years at issue mr hawthorne was holding those properties for the produc-- tion of income we further find that except for the real_estate_taxes conceded by respondent see supra note they are not entitled for and to deduct as schedule a deductions the expenses that they claimed in schedules c of their returns for those years to reflect the foregoing and the concessions of the parties decisions will be entered under rule in so holding we reject petitioners' contention that they should be allowed to deduct as schedule a deductions the schedule c expenses that respondent disallowed for and because in the notice for respondent allowed petitioners to deduct as schedule a deductions the schedule c expenses that respondent disallowed for that year respondent's determination for does not bind this court for and
